715 F.2d 502
Willie Jasper DARDEN, Petitioner, Cross-Respondent,v.Louie L. WAINWRIGHT, Secretary Department of Corrections,State of Florida, Respondent, Cross-Petitioner.
No. 81-5590.
United States Court of Appeals,Eleventh Circuit.
Sept. 1, 1983.

Robert Augustus Harper, Jr., Gainesville, Fla., John Perry, Tallahassee, Fla., for petitioner, cross-respondent.
Richard W. Prospect, Asst. Atty. Gen., Daytona Beach, Fla., for respondent, cross-petitioner.
Appeals from the United States District Court for the Middle District of Florida.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, ANDERSON and CLARK, Circuit Judges, and MORGAN, Senior Circuit Judge.*

BY THE COURT:

1
On its own motion, the court en banc orders that the decision entered by it on July 1, 1983, 708 F.2d 646, affirming the decision of the district court by reason of an evenly divided court, is VACATED, and the court en banc will reconsider the case without oral argument during the week of September 12, 1983.


2
The execution of appellant Willie Jasper Darden is STAYED pending such reconsideration and further order by the court.



*
 Circuit Judge Joseph W. Hatchett, having recused himself, did not participate in this decision.   Senior Circuit Judge Lewis R. Morgan elected to participate in this decision pursuant to 28 U.S.C. 46(c)